Citation Nr: 1823509	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.   14-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her current PTSD disability developed as a result of her military service, which allegedly included a sexual assault and physical abuse.  

Service treatment records show that the Veteran complained of headaches, stomach issues, anxiousness, and unknown symptoms while on active duty.  This medical evidence might suggest the Veteran's changes in behavior.  The medical evidence of record contains competent evidence of a current PTSD diagnosis.  Post-service treatment records demonstrate that the Veteran reported sexual and physical trauma happened while in service that caused her to be depressed and anxious.  Additionally, post-service treatment records also document the Veteran reports of childhood sexual trauma.   

A June 2014 DRO hearing report summary indicated that the RO requested a VA examination based upon the testimony the Veteran provided.  The summary report indicated that the Veteran's service personnel records demonstrated that the Veteran consistently received performance evaluations of meeting or exceeding standards.  It appeared that she was promoted regularly and had a successful tour in the Navy.  The Veteran's representative noted that, although there were no behavioral changes indicated in the Veteran's service personnel records, her service treatment records showed excessive visits to sick call for symptoms of unexplained or unknown etiology.  The Veteran's representative argued that these excessive sick call visits could be interpreted as changes in behavior of someone who experienced a personal assault or harassment.  

In July 2014, the Veteran was afforded a VA PTSD examination.  The examiner indicated that the Veteran did have a diagnosis that conformed to DSM-5 criteria based on the evaluation.  The examiner diagnosed the Veteran with PTSD and borderline disorder.  He indicated that the Veteran's first stressor was due to a rape when she was three years old.  The Veteran's second stressor was due to coerced sex play from the age 8- 13 years old.  The third stressor was due to harassment and arguments the Veteran had with her girlfriend (a NCO).  He further noted that it was due to the Veteran being forced to keep her relationship a secret while in the service.  The examiner concluded that although distressing, being harassed, called names, and punished with extra duty was not a criterion A stressor for PTSD.  The examiner indicated that the Veteran's PTSD was due to her childhood sexual abuse.  The examiner concluded that the in-service stressor reported by the Veteran was not a criterion A stressor for PTSD.  

In May 2017, the Veteran testified that her biggest stressor for her PTSD was her sexual abuse and physical trauma from her girlfriend who was also a NCO while in service.  She stated that during her VA examination the examiner wanted to discuss more about her childhood traumas and not what she experienced in-service.  The Veteran testified that she was sexually and physically abused by her girlfriend in service.  The Veteran felt that the examiner had a personal bias that her childhood traumas were more the main stressors in her life.  She testified that the examiner started to cry during the examination when she discussed her childhood traumas.  She testified that she had excessive visits to sick call for symptoms of unexplained or unknown etiology.  The Veteran explained that that it was probably anxiety and depression from what she experienced in service.  Accordingly, the Board finds that the Veteran should be afforded a new PTSD to determine the nature and etiology of her PTSD. 


In May 2017, the Veteran testified that she continued to receive treatment for her PTSD at the VA Medical Center in Portland.  Therefore, while on remand obtain updated VA treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Updated VA treatment records should be obtained and added to the claims file. 

2.  Following completion of the above, afford the Veteran an appropriate VA examination by a VA psychiatrist or psychologist who has not examined the Veteran to determine the nature and etiology of her PTSD.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a)  If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis, including any stressors prior to or after service.

If the stressor involves a MST event, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service. 


The examiner is asked to review the Veteran's January 2012 lay statement and May 2017 testimony.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that her reports must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




